Exhibit 10.6

PROJECT INVESTMENT AGREEMENT

THIS PROJECT INVESTMENT AGREEMENT (this “Agreement”) is made as of August 5,
2015 (the “Effective Date”), by and among TerraForm Global, Inc., a Delaware
corporation (“GLBL”), and SunEdison, Inc., a Delaware corporation (“SunEdison”).

RECITALS

A. SunEdison currently owns 100% of the outstanding equity interests in GLBL.

B. SunEdison has agreed to contribute certain renewable energy projects under
construction to GLBL or its subsidiaries in furtherance of the initial public
offering of GLBL, and to ensure that each such project is adequately capitalized
and/or has available construction debt commitments, in each case to achieve the
“Commercial Operation Date” or equivalent under its power purchase agreement or
similar agreement or, if it does not have a power purchase agreement or similar
agreement, “substantial completion” or equivalent under its construction
contract (“COD”).

C. SunEdison expects to benefit from a successful initial public offering of
GLBL

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Contribution of Projects.

(a) SunEdison hereby agrees to contribute, or cause to be contributed, to GLBL
or its designated subsidiaries each of the renewable energy projects identified
in Schedule I hereto (each, a “Project”) by not later than December 31, 2015. In
the event that SunEdison fails to contribute any such Projects by December 31,
2015 for any reason, including without limitation, failure of any such Project
or Projects to achieve COD, or failure to receive all governmental, regulatory,
third party and other consents and approvals required for the transfer of one or
more Projects, SunEdison shall contribute one or more substitute projects by not
later than December 31, 2015 that in the aggregate are projected to have Project
CAFD (as defined in the management services agreement entered into by GLBL and
SunEdison concurrently with the initial public offering of GLBL or as otherwise
agreed by SunEdison and GLBL (“Project CAFD”)), as determined by GLBL in its
reasonable discretion, in each case greater than or equal to the projected
Project CAFD of the Project that such substitute project or projects are
replacing (each such substitute project, a “Substitute Project”). Each
Substitute Project may serve as a substitute for one or more Projects, provided
that such Substitute Project has projected Project CAFD greater than or equal to
the projected Project CAFD of the Projects that such substitute project is
replacing.



--------------------------------------------------------------------------------

(b) Prior to contributing each Project or Substitute Project to GLBL or its
designated subsidiary, SunEdison shall (A) cause such Project to have achieved
COD or (B) ensure that such Project has committed construction financing on
terms reasonably acceptable to GLBL and/or cash on its balance sheet in an
amount sufficient to achieve COD, and that it is reasonably expected to achieve
COD by December 31, 2015.

2. Representations and Warranties. Each of GLBL and SunEdison represents and
warrants to the other that:

(a) it is validly organized and existing under the laws of the State of
Delaware;

(b) it has the power, capacity and authority to enter into this Agreement and to
perform its duties and obligations hereunder;

(c) it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

(d) the execution and delivery of this Agreement by it and the performance by it
of its duties and obligations hereunder do not and will not contravene, breach
or result in any default under its governing documents, or under any mortgage,
lease, agreement or other legally binding instrument, permit or applicable law
to which it is a party or by which any of its properties or assets may be bound,
except for any such contravention, breach or default which would not have a
material adverse effect on its business, assets, financial condition or results
of operations taken as a whole;

(e) no authorization, consent or approval, or filing with or notice to any
governmental body or authority or other person, is required in connection with
the execution, delivery or performance by it of this Agreement; and

(f) this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

3. Unconditional Obligations. Subject to Section 15, the obligations of
SunEdison under Section 1 are primary, irrevocable, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any agreement or instrument referred to herein, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of SunEdison hereunder shall be absolute and unconditional, under any and all
circumstances. Without limiting the generality of the foregoing, but subject to
the terms of this Agreement, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of SunEdison hereunder
which shall remain absolute and unconditional as described above:

 

2



--------------------------------------------------------------------------------

(a) the performance or failure to perform by SunEdison, GLBL, and of their
respective subsidiaries of any its obligations under any other agreement, or by
the condition (financial, legal or otherwise), affairs, status, nature or
actions of SunEdison, GLBL or any of their respective subsidiaries; or

(b) the voluntary or involuntary liquidation, dissolution, sale of assets,
marshaling of assets and liabilities, receivership, conservatorship,
custodianship, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, readjustment or similar proceeding affecting any
person.

4. Amendment; Waiver. The parties may amend this Agreement only by a written
agreement signed by the parties and that identifies itself as an amendment to
this Agreement. No waiver of any provision of this Agreement will constitute a
waiver of any other provision nor will any waiver of any provision of this
Agreement constitute a continuing waiver unless otherwise expressly provided. A
party’s failure or delay in exercising any right under this Agreement will not
operate as a waiver of that right. A single or partial exercise of any right
will not preclude a party from any other or further exercise of that right or
the exercise of any other right.

5. Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by facsimile if sent during normal business hours of the
recipient; but if not, then on the next business day, (iii) one business day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three business days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. Notices and other communications
will be addressed as follows:

If to GLBL:

TerraForm Global, Inc.

7550 Wisconsin Avenue, 9th

Bethesda, MD 20814

Attn: General Counsel

Facsimile: (866) 773-0791

 

3



--------------------------------------------------------------------------------

If to SunEdison:

SunEdison, Inc.

13736 Riverport Drive, Suite 180

Maryland Heights, Missouri 63043

Attn: General Counsel

Facsimile: (866) 773-0791

6. Assignment. Neither party may assign or otherwise transfer this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, each party shall have the right to assign or otherwise transfer this
Agreement, without the prior written consent of the other party, to any of its
affiliates so long as such person remains an affiliate of such party; provided
that, (i) such transferring party shall provide written notice to the other
party of such assignment, and (ii) such assignment shall not relieve the
transferring party of its obligations hereunder.

7. Successors; No Third Party Beneficiaries. This Agreement will be binding upon
the parties hereto and their respective successors and permitted assigns. The
provisions of this Agreement are enforceable solely by the parties to the
Agreement and their respective successors and permitted assigns and no other
person shall have the right, separate and apart from the parties hereto, to
enforce any provisions of this Agreement or to compel any party to comply with
the terms of this Agreement.

8. Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

9. Mutual Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH

 

4



--------------------------------------------------------------------------------

COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.

10. Governing Law. The internal law of the State of New York will govern and be
used to construe this Agreement without giving effect to applicable principles
of conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

11. Invalidity of Provisions. Each of the provisions contained in this Agreement
is distinct and severable and a declaration of invalidity or unenforceability of
any such provision or part thereof by a court of competent jurisdiction will not
affect the validity or enforceability of any other provision hereof. To the
extent permitted by applicable law, the parties waive any provision of law which
renders any provision of this Agreement invalid or unenforceable in any respect.
The parties will engage in good faith negotiations to replace any provision
which is declared invalid or unenforceable with a valid and enforceable
provision, the economic effect of which comes as close as possible to that of
the invalid or unenforceable provision which it replaces.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter set forth herein. There are no
warranties, conditions, or representations (including any that may be implied by
statute) and there are no agreements in connection with such subject matter
except as specifically set forth or referred to in this Agreement. No reliance
is placed on any warranty, representation, opinion, advice or assertion of fact
made either prior to, contemporaneous with, or after entering into this
Agreement, by either party to this Agreement or its directors, officers,
employees or agents, to the other party to this Agreement or its directors,
officers, employees or agents, except to the extent that the same has been
reduced to writing and included as a term of this Agreement, and neither of the
parties to this Agreement has been induced to enter into this Agreement by
reason of any such warranty, representation, opinion, advice or assertion of
fact. Accordingly, there will be no liability, either in tort or in contract,
assessed in relation to any such warranty, representation, opinion, advice or
assertion of fact, except to the extent contemplated above.

13. Further Assurances. Each of the parties hereto will promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further acts, documents and things as the other party hereto may reasonably
require from time to time for the purpose of giving effect to this Agreement and
will use reasonable efforts and take all such steps as may be reasonably within
its power to implement to their full extent the provisions of this Agreement.

14. Counterparts. This Agreement may be signed in counterparts and each of such
counterparts will constitute an original document and such counterparts, taken
together, will constitute one and the same instrument.

15. Exclusive Remedy. Notwithstanding any other provision of this Agreement to
the contrary, GLBL’s sole and exclusive remedy for breach by SunEdison of this
Agreement shall be as set forth in the Fourth Amended and Restated Limited
Liability Company Agreement of TerraForm Global, LLC, to be entered into
concurrently with the initial public offering of GLBL.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUNEDISON, INC. By:  

/s/ Brian Wuebbels

  Name:   Brian Wuebbels   Title:   Executive Vice President and   Chief
Financial Officer TERRAFORM GLOBAL, INC. By:  

/s/ Carlos Domenech

  Name:   Carlos Domenech   Title:   Chief Executive Officer

 

 

Signature Page –Project Investment Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Projects

 

Country

  

Project

  

Total Project MW

  

Project ID(s)

  

Projected Project

CAFD*

Uruguay

   El Naranjal    57.4    UY-14-0001    6.9

Uruguay

   Del Litoral    26.4    UY-14-0002    2.0

India

   Bora Bora 1    24.0    IN-15-0233    3.7

Thailand

   NPS Star 1 - 3    17.9    TH-11-0037


TH-11-0031

TH-11-0009

   2.7

Thailand

   WXA 1-3    17.9    TH-11-0010


TH-11-0050

TH-11-0048

   2.8

 

* excludes withholding tax charged to project companies.